Citation Nr: 1212084	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma. 

2.  Entitlement to service connection for osteoarthritis of the knees. 

3.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine. 

4.  Entitlement to service connection for elevated blood sugar. 

5.  Entitlement to service connection for a respiratory disorder. 

6.  Entitlement to service connection for abnormal liver function. 

7.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure. 

8.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to herbicide exposure. 

9.  Entitlement to service connection for a hiatal hernia, to include as secondary to herbicide exposure. 

10.  Entitlement to service connection for vertigo, to include as secondary to herbicide exposure. 

11.  Entitlement to service connection for tingling and numbness in the hands and feet claimed as neuropathy, to include as secondary to herbicide exposure. 

12.  Entitlement to service connection for sleep apnea, to include as secondary to herbicide exposure. 

13.  Entitlement to service connection for a kidney disorder, to include as secondary to herbicide exposure. 

14.  Entitlement to service connection for tinea corpus, to include as secondary to herbicide exposure. 

15.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.  

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and exposure to herbicides is conceded. 

2.  Back and knee disabilities were not shown in service or within the first post service year, and any current back and knee disabilities are unrelated to service or to a disease or injury of service origin.

3.  A jaw disability is not shown at any time during the appeal period; and there is no evidence of any jaw trauma during service, including from a claimed 1966 fainting spell.

4.  Mouth, respiratory, and liver disabilities were not shown in service and any current mouth, respiratory, blood sugar and liver disabilities are unrelated to service or to a disease or injury of service origin.

5.  Hiatal hernia, vertigo, and tinea corpus were not shown in service and any current hiatal hernia, vertigo, and tinea corpus disabilities are unrelated to service or to a disease or injury of service origin to include herbicide exposure.

6.  The Veteran does not have current diagnoses of sleep apnea, neuropathy, blood sugar disorder or kidney disorder.  

7.  CAD is the result of exposure to herbicides in service while stationed in Vietnam.

8.  There is no competent evidence that the Veteran's children have spina bifida.


CONCLUSIONS OF LAW

1.  Service connection for the residuals of dental trauma is not warranted.  38 U.S.C.A. §§ 1110, 1712, 5107; 38 C.F.R. § 3.303, 17.161 (2011).

2.  A bilateral knee disability was not incurred in or aggravated by active military service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Degenerative disc disease was not incurred in or aggravated by active military service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

4.  A blood sugar disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  A liver disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  CAD is the result of exposure to herbicides in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.308 (2011), Federal Register September 8, 2010, 75 Fed. Reg. 54496.

8.  Hiatal hernia is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

9.  Vertigo is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

10.  Tingling and numbness in the hands and feet, claimed as neuropathy, is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

11.  Sleep apnea is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

12.  A kidney disorder is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

13.  Tinea corpus is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

14.  The claim for entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects is without legal merit.  38 U.S.C.A. § 1815 (West 2002 & Supp. 2011); 38 C.F.R. § 3.815 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for service connection were received in August and November 2005.  He was notified of the provisions of the VCAA by the RO in correspondence dated in October 2005 and February 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  

Thereafter, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in May 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and relevant private treatment records disability records pertaining to his claim have been obtained and associated with his claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that any of the Veteran's claimed disabilities are related to his active service.  Thus remand for a VA examination is not necessary.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed for certain chronic diseases, such as osteoarthritis and degenerative disc disease, which become manifest to a compensable degree within a prescribed period after discharge from service (one year), even though there is no evidence of such disease during the period of service, provided the veteran had active service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Effective September 10, 2010, the VA established presumptive service connection for three additional illnesses associated with exposure to herbicides used in Vietnam based on an independent study conducted by the Institute of Medicine.  The illnesses affected by the recent decision are B-cell leukemias (such as hairy cell leukemia), Parkinson's disease, and ischemic heart disease.  Federal Register September 8, 2010, 75 Fed. Reg. 54496.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  'Spina bifida' means any form and manifestation of spina bifida except spina bifida occulta. 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel held that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term 'spina bifida' refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.

VA law provides that a monetary allowance may be paid for certain birth defects if the veteran who served in the Republic of Vietnam during the Vietnam era is the mother of the natural child at issue.  38 U.S.C.A. § 1815; 38 C.F.R. § 3.815 (2011).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).

Factual Background 

Service treatment records, including June 1965 induction and September 1967 separation examination reports, failed to show any complaints or diagnoses of mouth, back, knee, blood sugar, respiratory, liver, hiatal hernia, neuropathy, sleep apnea, and kidney or skin disorders.  In a June 1965 pre-induction examination report, the Veteran reported that he feels dizzy when he arises too quickly.  The September 1967 examiner further noted the Veteran's clinical examination including urinalysis was normal.  In a September 1967 report of medical history, the examiner noted he has had dizziness or fainting spells.  The Veteran denied consulting or treatment by a clinic, physician, or other practitioners within the past five years.  

In a January 7, 1966 in-service treatment record, it was noted that the Veteran was admitted to the ward by wheelchair with a diagnosis of syncope.  He was involved in a fight, lost consciousness, and received a laceration to his left hip and knee.  Two weeks prior he had also fainted.  He was discharged from the hospital on January 8, 1966. 

In a February 1987 private treatment record, the Veteran complained of right leg pain.  He reported that his chiropractor told him he probably had a slipped disc.  A February 1987 CT report found central and right posterolateral L4 disc herniation. 

In an October 1989 private treatment record, the Veteran complained of an acute onset of vertigo like symptoms with some associated nausea.  The examiner diagnosed vertigo and vestibular dysfunction. 

In a January 1996 private treatment record, the examiner noted that the Veteran described arthritis in his knees.

In a July 1996 and October 2000 private treatment records, the Veteran was treated for an upper respiratory disorder. 

In a March 1999 private follow-up for hypertension, the Veteran also reported he has developed a patch on the left calf that has failed to respond to medication.  The diagnoses were hypertension and tinea corpus. 

Private dental records dated from May 1994 to March 2002 indicate treatment for multiple dental problems including crowns, fillings, cracked teeth, and extractions. 

An April 2002 private X-ray report showed normal knees. 

During a June 2002 private follow-up, the Veteran complained of bilateral patellofemoral pain.  The examiner noted that the date of onset was February 2002.  

Private treatment records dated in April and May 2003 and May 2004 indicate the Veteran was found to have increased liver function tests (LFTs). 

A May 2004 private esophagogastroduodenoscopy (EGD) report found a hiatal hernia. 
	
In a March 2004 cardiac catheterization report, the examiner found a normal left ventricle and three-vessel coronary artery disease. 

In an April 2004 private treatment record, the Veteran complained of dizziness.  He stated that over the last 24 hours he has been unsteady on his feet and noticed when he first woke up the morning before it seemed to come and go.  He reported he has some nausea and actually vomited.  The physical examination was normal.  The diagnosis was vestibular dysfunction. 

During a December 2004 follow-up, the Veteran was re-evaluated for bilateral leg pain that is worse with exercise, but also bothers him at rest.  He denied any real numbness or tingling in his lower extremities.  He had a CT scan of his spine recently that showed some changed of degenerative disc problems, but no nerve compression or spinal stenosis.  He has also had persistent dyspnea on exertion and noted that it seems to have been worse since his bypass surgery.  He had been a smoker up until about ten years prior.  A pulmonary function study showed a mild restrict pattern.  The diagnoses were elevated blood pressure, leg pain with unclear etiology, and dyspnea. 

In his September 2005 claim, the Veteran reported that he had numerous mouth, gum, and teeth problems that he believes could have resulted from an in-service mouth injury.  He stated that he had back surgery in 1986 which he asserts could have been directly or indirectly related to the fall he had onto concrete that also injured his knee. 

In a November 2005 statement, the Veteran reported that in 1966 he was treated for injuries due to a fall approximately six to eight feet onto concrete steps.  He stated he was treated for internal mouth injuries and that some teeth were loosened and others needed repair.  He claimed he had stitches done inside the mouth and that his knee was also injured and treated with stitches.  He reported he used crutches for sometime after being discharged from the hospital and put on light duty.  He claimed that he was unconscious a period of time and that he was not sure whether he landed on his back or side, but that he was hospitalized for five to seven days. 

Private treatment records dated through February 2006 included ongoing treatment for hypertension, dizziness, knee and back pain, and hiatal hernia. 

In August 2008, the Veteran's sister submitted a letter stated she remembers when her brother was hospitalized for one week in early 1966.  She stated that her parents talked with him in the hospital and visited after he was released.  They told her of the incident and his condition. 

Analysis

CAD
The Veteran's is presumed to have been exposed to herbicides in Vietnam.  In view of the fact that his current diagnoses of CAD with unstable angina cannot be satisfactorily disassociated from a diagnosis of ischemic heart disease the Board finds that presumptive service connection is warranted for coronary artery disease.  

Birth Defects
In this case, the pertinent facts at issue are not in dispute.  The Veteran asserts entitlement to benefits for his children based upon his Vietnam service.  He does not allege, and it is not shown, that the children's mother served in Vietnam.  There is no basis in VA law for payment involving disabilities, other than spina bifida, of a natural child whose father served in Vietnam.  There is no competent medical evidence which establishes a diagnosis of spina bifida.  As the facts are undisputed and the law is dispositive, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Sleep apnea, Kidney, Blood Sugar Disorder and Neuropathy 
Initially, the Board notes that the Veteran has not been diagnosed with sleep apnea, a kidney or blood sugar disorder, or neuropathy; therefore, service connection for these disorders is not warranted. 

Congress has specifically limited entitlement to service- connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present diagnosis of sleep apnea, a kidney or blood sugar disorder, or neuropathy (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Consequently, in the absence of a current clinical diagnosis of sleep apnea, a kidney or blood sugar disorder, or neuropathy, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim). 

Dental Disorder
Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The Veteran in this case was not a POW.  He contends that she suffered dental trauma.

Under 38 C.F.R. § 4.150, Diagnostic Code 9913, a compensable evaluation is warranted for the loss of teeth, due to loss of substance of body of maxilla or mandible, without loss of continuity where the loss of masticatory surface cannot be restored by suitable prosthesis.  These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling, as noted above.  In other words, VA provides monetary compensation for loss of teeth only if the loss of teeth is due to disease or trauma, and the loss of masticatory surface resulting from the loss of teeth cannot be replaced by suitable prosthesis, e.g., an orthodontic device such as dentures, partial dentures with a bridge, or the like.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.181, 4.150, Diagnostic Code 9913.

After reviewing the claims file, the Board finds that the Veteran is not entitled to service-connection for a dental condition or disability for VA compensation purposes since he does not have the type of dental condition that would warrant entitlement to service connection for VA compensation purposes.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Although the Veteran claimed he received dental treatment in service after a fall on concrete, the Board finds that the preponderance of the evidence is against a claim for VA compensation for a dental condition as the Veteran's dental disorder is not shown to result from loss of substance of the body of the maxilla or mandible due to trauma or disease process other than periodontal disease during active service.  Service medical records fail to show the Veteran was treated for dental trauma related to a claimed in-service injury.  In fact, in a September 1967 separation report of medical history, the Veteran denied any severe tooth or gum trouble.  As there is no evidence of dental trauma in service, service connection is not warranted. 

Other Disorders Claimed to be Presumptively Related to Herbicide Exposure
Exposure to Agent Orange is conceded in this case, as service personnel records show that the Veteran did serve in the Republic of Vietnam.  However, the Veteran's diagnosed hiatal hernia, and tinea corpus are not enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2011).  Consequently, the Veteran's claims must be denied on this basis.  The regulations governing presumptive service connection for Agent Orange do not, however, preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claims under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Additional Theories of Service Connection 
Evidence of high blood pressure was first shown in June 1996 more than 30 years after separation from active service, and cannot be presumed to have occurred in service.  Additionally, evidence of respiratory was first shown in December 2004, hiatal hernia was first shown in May 2004, increased LFTs were first found in April 2003, a skin disorder was first shown in March 1999, a vestibular disorder was first diagnosed in October 1989, and a back disorder was first shown in February 1987, each more than 20 years after separation from active service.  Although the Veteran complained of knee arthritis in January 1996, an April 2002 X-ray report showed normal knees, and a diagnosis of a knee disorder was not present until June 2002.

In this case, service treatment records do show that the Veteran had treatment for a knee laceration in January 1966, but he finished his remaining 20 months of service without any further documentation or findings of a chronic knee disorder noted in the service treatment records.  In fact, a subsequent in-service examination dated in September 1967 reported lower extremity examination as normal.  As such, the in-service finding was acute and transitory and appeared to have resolved without any residual disability noted in service.

The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a nexus or medical relationship between the Veteran's dyspnea, hiatal hernia, liver disorder, tinea corpus, vertigo or back and knee disorders diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative have presented, identified, or alluded to the existence of, any such opinion.  Consequently, the Board finds that entitlement to service connection for these disorders is not warranted.

All Diagnosed Claims
In addition to the medical evidence, the Board also has considered the statements of the Veteran and his representative.  However, to the extent that any such lay statements are being offered to answer the questions of whether the Veteran has a current disability related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding the existence or etiology of a current disability are not competent. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  With the exception of the claim of entitlement to service connection for Coronary Artery Disease, the preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to herbicide exposure is allowed. 

Entitlement to service connection for residuals of a mouth injury is denied. 

Entitlement to service connection for osteoarthritis of the knees is denied. 

Entitlement to service connection for degenerative disc disease of the lumbosacral spine is denied. 

Entitlement to service connection for elevated blood sugar is denied. 

Entitlement to service connection for a respiratory disorder is denied. 

Entitlement to service connection for abnormal liver function is denied. 

Entitlement to service connection for a hiatal hernia, to include as secondary to herbicide exposure is denied. 

Entitlement to service connection for vertigo, to include as secondary to herbicide exposure is denied. 

Entitlement to service connection for tingling and numbness in the hands and feet claimed as neuropathy, to include as secondary to herbicide exposure is denied. 

Entitlement to service connection for sleep apnea, to include as secondary to herbicide exposure is denied. 

Entitlement to service connection for a kidney disorder, to include as secondary to herbicide exposure is denied. 

Entitlement to service connection for tinea corpus, to include as secondary to herbicide exposure is denied. 

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects is denied.


REMAND

The Veteran claims he has hypertension due to herbicide exposure during active service from September 1965 to September 1967.  The Board does not dispute a current diagnosis of hypertension.  In a June 1996 private treatment record, the Veteran reported his blood pressure has always been boarderline to elevated.  An August 2000 private treatment record included a diagnosis of well-controlled hypertension.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his June 2011 hearing, the Veteran claimed that his hypertension was due to herbicide exposure in service.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed hypertension.  

In an attempt to support his claim for service connection, the Veteran has submitted information reportedly obtained from the Internet.  A document submitted in February 2006 indicates that elevated blood pressure is a reported symptom due to Agent Orange exposure.  As this evidence shows that hypertension may be associated with active service, the Board finds that VA examination and medical opinion-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for hypertension to include as secondary to herbicide exposure in service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011), 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.  Accordingly, the case is remanded for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed hypertension and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an examination by a physician skilled in the diagnosis and treatment of hypertension.  Prior to the examination, the claims filer and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place shall be included in the report of the examiner.  All indicated tests and studies are to be performed.  

The examiner is directed to opine as to whether it is at least as likely as not that any current hypertension found on examination had its clinical onset during service or is related to any in-service disease, event, or injury to include herbicide exposure.  Any opinions expressed must be accompanied by a complete rationale. 

In this regard, the Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.
3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


